DETAILED ACTION
This Office action is in response to Response to Election/Restriction received 18 January 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the species of Figure 5A in the reply filed on 18 January 2022 is acknowledged.  The traversal is on the ground(s) that the examiner provided only conclusory statements in connection with the restriction requirement and failed to provide any reasons and/or examples supporting the statements.  This is not found persuasive because the examiner did provide reasons to support the conclusions in the Requirement for Restriction/Election mailed 18 November 2021.  For example, the examiner pointed out that the different species have mutually exclusive characteristics, the species require employing different search queries, and/or prior art applicable to one species would not likely be applicable to another species.  These are all reasons which support the conclusion that a search and/or examination burden for the patentably distinct species set forth in the aforementioned Requirement exists.  Regarding page 8 of the Remarks received 18 January 2022, the applicant further argued that the subject matter of the dependent claims (and the various species alleged by the examiner) is likely to be found in similar classes as the independent claims and .  
The requirement is still deemed proper and is therefore made FINAL.
Applicant stated that claims 1-6, 8-9, and 17-20 read on the elected species.  The examiner agrees.  Claims 7 and 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6, 8-9, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda et al. (US 2013/0108414 A1; hereinafter Maeda).
Regarding claim 1, Maeda discloses a turbocharger (paragraph 0069; turbine wheel [2] coupled to a compressor impeller) for delivering compressed air to an internal combustion engine and for receiving exhaust gas from the internal combustion engine, said turbocharger comprising: a turbine wheel [2] rotatable about an axis (see [Z]); a turbine housing [1] disposed about said turbine wheel [2], said turbine housing [1] comprising: an inlet portion [Inlet] (see annotated Figure 4 below for all reference labels; also see [7]) extending between a first end and a second end opposite said first end, with said inlet portion [Inlet] defining a turbine housing inlet [6] configured to be in fluid communication with the internal combustion engine at said first end for receiving exhaust gas from the internal combustion engine; and a volute portion [Volute] extending from said inlet portion [Inlet] at said second end and extending circumferentially about said axis (see [Z]), said volute portion [Volute] having a first volute wall [10] and a second volute wall [30] spaced from said first volute wall [10] along said axis (see [Z]), and with said volute portion [Volute] defining, a turbine housing interior [8] in fluid communication with said turbine housing inlet [6] for receiving exhaust gas from said turbine housing inlet [6], and a turbine housing outlet [5] in fluid communication with said turbine housing interior [8] for discharging exhaust gas from said turbine housing interior [8], with said turbine housing [1] having a tongue [40] separating said turbine housing inlet [6] and said turbine housing interior [8], said tongue [40] having, a first tongue portion [A] (see Enlarged View of Tongue Member 40 below for the following reference letters) extending from said first volute wall [10] substantially toward said second volute wall [30] along said axis (see [Z]), a second tongue portion [B] extending from said first tongue portion [A] substantially circumferentially (see Figures 4, 6, and Enlarged View of Tongue Member 40 below; where second tongue portion [B] of the protruding portion [41a]  about said axis (see [Z]), and a third tongue portion [C] extending from said second tongue portion [B] substantially toward said second volute wall [30] along said axis (see [Z]) to reduce high cycle fatigue of said turbine wheel [2] (paragraphs 0069-0073, 0075, 0078-0088, 0094, Figures 1-7, and annotated Figures 4, 6, and Enlarged View of Tongue Member 40 below).
              
    PNG
    media_image1.png
    739
    748
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    588
    562
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    719
    427
    media_image3.png
    Greyscale

Regarding claim 2, Maeda discloses the turbocharger as set forth in claim 1, wherein said first, second, and third tongue portions [A, B, C] together define a radial cross-section between said first and second volute walls [10, 30], with said radial cross-section of said first, second, and third tongue portions [A, B, C] remaining constant circumferentially along a length (see [41]) of said tongue [40] (paragraph 0086, Figure 4, and annotated Figure 6 and Enlarged View of Tongue Member 40 above; wherein cross-section of said first, second, and third tongue portions [A, B, C] remains the same along the length (see [41]) of the tongue [40]).
Regarding claim 6, Maeda discloses the turbocharger as set forth in claim 1, wherein said third tongue portion [C] extends completely to said second volute wall [30] (paragraph 0086 and annotated Figure 6 and Enlarged View of Tongue Member 40 above).
Regarding claim 8, Maeda discloses the turbocharger as set forth in claim 1, wherein said first tongue portion [A] extends from said first volute wall [10] normally to said first volute wall [10], said second tongue portion [B] extends from said first tongue portion [A] normally to said first tongue portion [A], and said third tongue portion [C] extends from said second tongue portion [B] normally to said second tongue portion [B] (paragraph 0086 and annotated Figure 6 and Enlarged View of Tongue Member 40 above).
Regarding claim 9, Maeda discloses the turbocharger as set forth in claim 8, wherein said third tongue portion [C] extends to said second volute wall [30] such that said third tongue portion [C] is normal to said second volute wall [30] (paragraph 0086 and annotated Figure 6 and Enlarged View of Tongue Member 40 above).
Regarding claim 18, Maeda discloses a turbine housing [1] for a turbocharger (paragraph 0069; turbine wheel [2] coupled to a compressor impeller) having a turbine wheel [2] rotatable about an axis (see [Z]), said turbine housing [1] comprising: an inlet portion [Inlet] (see annotated Figure 4 above for all reference labels; also see [7]) extending between a first end and a second end opposite said first end, with said inlet portion [Inlet] defining a turbine housing inlet [6] configured to be in fluid communication with an internal combustion engine at said first end for receiving exhaust gas from the internal combustion engine; a volute portion [Volute] extending from said inlet portion [Inlet] at said second end and extending circumferentially about the axis (see [Z]), said volute portion [Volute] having a first volute wall [10] and a second volute wall [30] spaced from said first volute wall [10] along the axis (see [Z]), and with said volute portion [Volute] defining, a turbine housing interior [8] in fluid communication with said turbine housing inlet [6] for receiving exhaust gas from said turbine housing inlet [6], and a turbine housing outlet [5] in fluid communication with said turbine housing interior [8] for discharging exhaust gas from said turbine housing interior [8]; and a tongue [40] separating said turbine housing inlet [6] and said turbine housing interior [8], said tongue [40] having, a first tongue portion [A] (see Enlarged View of Tongue Member 40 above for the following reference letters) extending from said first volute wall [10] substantially toward said second volute wall [30] along the axis (see [Z]), a second tongue portion [B] extending from said first tongue portion [A] substantially circumferentially (see Figures 4, 6, and Enlarged View of Tongue Member 40 above; where second tongue portion [B] of the protruding portion [41a] extends along the length of the bottom wall [41] which extends circumferentially as shown in Figure 4 and described in paragraph 0086: “the bottom wall 41 of the tongue member 40 has a shape that follows an inner circumferential surface of an overlapped portion of the first shell member 10 and the third shell member 30… The bottom wall 41 has a protruding portion 41a that corresponds to the stepped void 14. The protruding portion 41a is located in the stepped void.”) about the axis (see [Z]), and a third tongue portion [C] extending from said second tongue portion [B] substantially toward said second volute wall [30] along the axis (see [Z]) to reduce high cycle fatigue of said turbine wheel [2] (paragraphs 0069-0073, 0075, 0078-0088, 0094, Figures 1-7, and annotated Figures 4, 6, and Enlarged View of Tongue Member 40 above).
Regarding claim 19, Maeda discloses the turbine housing as set forth in claim 18, wherein said first, second, and third tongue portions [A, B, C] together define a radial cross-section between said first and second volute walls [10, 30], with said radial cross-section of said first, second, and third tongue portions [A, B, C] remaining constant circumferentially along a length (see [41]) of said tongue [40] (paragraph 0086, Figure 4, and annotated Figure 6 and Enlarged View of Tongue Member 40 above; wherein cross-section of said first, second, and third tongue portions [A, B, C] remains the same along the length (see [41]) of the tongue [40]).
Regarding claim 20, Maeda discloses the turbine housing as set forth in claim 18, wherein said first tongue portion [A] extends from said first volute wall [10] normally to said first volute wall [10], said second tongue portion [B] extends from said first tongue portion [A] normally to said first tongue portion [A], and said third tongue portion [C] extends from said second tongue portion [B] normally to said second tongue portion [B] (paragraph 0086 and annotated Figure 6 and Enlarged View of Tongue Member 40 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda.
Regarding claims 3 and 5, Maeda discloses the turbocharger as set forth in claim 1, wherein said first and second volute walls [10, 30] have a volute width defined therebetween, with said first tongue portion [A] extending from said first volute wall [10] toward said second volute wall [30]; with said third tongue portion [C] extending from said second tongue portion [B] toward said second volute wall [30] (paragraph 0086 and annotated Figure 6 and Enlarged View of Tongue Member 40 above).  Maeda does not disclose the first tongue portion extending from said first volute wall 50% to 90% of said volute width or said third tongue portion extending from said second tongue portion 10% to 50% of said volute width; however Maeda discloses the width (i.e., thickness) of the tongue member, and thus the width of said first and third tongue portions, achieving the result of increasing heat resistance strength of the tongue member (paragraphs 0023 and 0025); thus a person having ordinary skill in the art would have recognized that the width of the first and third tongue portions is a result-
Regarding claim 4, Maeda discloses the turbocharger as set forth in claim 1, wherein said second tongue portion [B] extends about said axis (see [Z]) (paragraph 0086 and annotated Figure 6 and Enlarged View of Tongue Member 40 above).  Maeda does not disclose the second tongue portion extending 10 to 40 degrees about said axis; however .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda as applied to claim 1 above, and further in view of Schreiber et al. (US 2012/0036847 A1; hereinafter Schreiber).
Regarding claim 17, Maeda does not disclose the turbine housing being cast.  Maeda, however, discloses cast turbine housings being conventional in the art (paragraph 0008).  Additionally, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP 2113.  Furthermore, Schreiber teaches the pros and cons of sheet metal turbine housings versus cast turbine housings.  Schreiber teaches the cost of a welded sheet metal turbine housing being approximately 170% of the cost of a cast turbine housing and the weight savings being approximately 20%, so the thermal inertial will be approximately 80% that of a cast turbine housing, but at a cost premium of 70% (paragraph 0019).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure at least part of Maeda’s turbine housing to be cast because Schreiber teaches the cost savings of cast turbine housings as compared to sheet metal turbine housings which may be more important than weight savings for some manufacturers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Sloss et al. (US 9,828,913 B2) and Watanabe et al. (US 2012/0251315 A1) which further disclose a state of the art for tongues of turbine housings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/AUDREY B. WALTER/Primary Examiner, Art Unit 3746